                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                        )
THE CHICKASAW NATION,                       )
THE CHOCTAW NATION,                         )
                                            )
        Plaintiffs,                         )
                                            )
and                                         )
                                            )
THE CITIZEN POTAWATOMI NATION, )
THE MUSCOGEE (CREEK) NATION,                )
THE QUAPAW NATION,                          )
THE DELAWARE NATION,                        )
THE COMANCHE NATION,                        )
THE PONCA TRIBE OF INDIANS OF               )       Case No. CIV-19-1198-D
OKLAHOMA,                                   )
THE SEMINOLE NATION,                        )
THE OTOE-MISSOURIA TRIBE, and               )
THE WICHITA AND AFFILIATED                  )
TRIBES,                                     )
                                            )
        Plaintiff/Intervenors,              )
                                            )
v.                                          )
                                            )
J. KEVIN STITT, in his official capacity as )
the Governor of the State of Oklahoma, and )
ex rel. STATE OF OKLAHOMA, as the           )
real party in interest,                     )
                                            )
        Defendants/Counterclaimants.        )
                                            )


                       ORDER DENYING INTERVENTION

      Before the Court are the Motion of the United Keetoowah Band of Cherokee Indians

in Oklahoma to Intervene [Doc. No. 56] and the Motion of the Kialegee Tribal Town to

Intervene [Doc. No. 59], filed pursuant to Fed. R. Civ. P. 24(b)(1)(B). The Motions are
opposed by Plaintiffs and two Intervenors [Doc. No. 60]. 1 Both Movants have filed timely

reply briefs. For the following reasons, the Court finds that permissive intervention should

be denied under the circumstances.

       Rule 24(b)(1)(B) authorizes a district court, in its discretion, to permit intervention

by anyone who “has a claim or defense that shares with the main action a common question

of law or fact.” Movants contend they fit this description because their proposed claims

against Defendant J. Kevin Stitt in his official capacity as Governor of the State of

Oklahoma share common questions of law and fact with the claims asserted by Plaintiffs

due to the similarity of their gaming compacts. All tribal gaming compacts to which the

State of Oklahoma is a party utilize the model compact offered by the State-Tribal Gaming

Act, Okla. Stat. tit. 3A, § 261 et seq., and thus, all contain the automatic renewal provision

of Part 15.B. that is disputed by the existing parties. See id. § 281. Without expressly so

stating, Movants imply that they intend to bring the same declaratory judgment action that

Plaintiffs assert in their Complaint. Movants provide copies of their proposed complaints

[Doc. Nos. 56-1 and 59-1], each of which sets forth an identically worded declaratory

judgment claim seeking “to remedy the dispute over whether the Compact automatically

renews.” 2


       1
           Plaintiffs Cherokee Nation, Chickasaw Nation, and Choctaw Nation and Intervenors
Citizen Potawatomi Nation and Muscogee (Creek) Nation (which were the only Intervenors that
had filed complaints at the time) jointly filed a single brief in opposition to both Motions. For ease
of reference, the objecting parties will be referred to hereafter simply as Plaintiffs.
       2
         Movants are represented by the same attorney, and his preparation of two almost identical
pleadings may explain some confusion regarding the status of Kialegee Tribal Town’s gaming
compact. Its proposed complaint states both that it has a federally approved compact and that its


                                                  2
       Plaintiffs object to Movants’ intervention on jurisdictional and procedural grounds.

They assert that, because Movants do not have any gaming operations at stake and are not

affected by Governor Stitt’s position that the compacts ended January 1, 2020, Movants do

not have a justiciable declaratory judgment claim. Plaintiffs also point out that Movants

signed agreements with Governor Stitt in December 2019 extending their compacts.

Plaintiffs contend Movants should not be permitted to join the case because they do not

share the same position regarding the automatic renewal provision of the compacts and are

not seeking the same relief in their proposed complaints.

       Movants make identical legal arguments in separate reply briefs. Both present

copies of their extension agreements [Doc. Nos. 80-2 and 81-2] to show the agreements

expressly preserve their position that the compacts automatically renewed. They address

Plaintiff’s jurisdictional issue as one of Article III standing and argue that 1) each has

standing because they dispute Governor Stitt’s position regarding automatic renewal and

2) independent standing is not required because the Tenth Circuit has recognized

“piggyback standing” in an appropriate case (citing San Juan County v. United States, 503

F.3d 1163, 1172 (10th Cir. 2007) (en banc), abrogated on other grounds by Hollingsworth

v. Perry, 570 U.S. 693 (2013)).

       In the Court’s view, resolution of the Motions does not hinge on Movants’ standing

but on the discretionary nature of the relief sought. See Surefoot LC v. Sure Foot Corp.,

531 F.3d 1236, 1248 (10th Cir. 2008) (where a district court “has jurisdiction to entertain


compact is awaiting approval by the Department of Interior. The reply briefs clarify that only
United Keetoowah Band of Cherokee Indians in Oklahoma currently lacks an approved compact.
                                              3
[a declaratory judgment] case, the question remains whether, as a discretionary matter, it

should do so”) (emphasis in original). All parties (and prospective parties) invoke the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, which gives federal courts discretionary

authority to “declare the rights and legal relations of any interested party seeking such

declaration.” Id. § 2201(a); see Wilton v. Seven Falls Co., 515 U.S. 277, 288-89 (1995).

The Tenth Circuit has instructed district courts deciding whether to exercise jurisdiction

over declaratory actions to consider factors commonly known as the Mhoon factors. See

State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994); see also Surefoot,

531 F.3d at 1248.

      In determining whether to exercise their discretion, district courts should
      consider the following factors:

             [1] whether a declaratory action would settle the controversy; [2]
             whether it would serve a useful purpose in clarifying the legal
             relations at issue; [3] whether the declaratory remedy is being used
             merely for the purpose of procedural fencing or to provide an arena
             for a race to res judicata; [4] whether use of a declaratory action
             would increase friction between our federal and state courts and
             improperly encroach upon state jurisdiction; and [5] whether there is
             an alternative remedy which is better or more effective.

Mid-Continent Cas. Co. v. Village at Deer Creek Homeowners Ass’n, Inc., 685 F.3d 977,

980-81 (10th Cir. 2012) (quoting Mhoon, 31 F.3d at 983, with internal quotations omitted).

      Thus, Movants’ request for permissive intervention in this declaratory judgment

action implicates two layers of discretionary decision-making:         whether to permit

intervention; and whether to entertain Movants’ proposed complaints. Upon consideration,

the Court finds that Movants should not be permitted to intervene in this case to add their

proposed claims.

                                            4
       Plaintiffs assert claims, and Defendants assert counterclaims, that present opposite

sides of the same coin. The parties ask the Court to reach opposite conclusions regarding

the correct meaning, and proper application under the circumstances, of Part 15.B. of the

model gaming compact. Plaintiffs claim their compacts automatically renewed January 1,

2020, and Governor Stitt is interfering with their federal rights to conduct class III gaming

operations under the compacts. Governor Stitt and the State of Oklahoma counterclaim

that the compacts expired January 1, 2020, and further class III gaming operations after

that date violate federal and state law.

       Movants are not in the same position as Plaintiffs and do not seek the same relief.

Movants signed extension agreements that purport to amend Part 15.B. by substituting

“August 31, 2020,” in place of “January 1, 2020.” See, e.g., Extension of State-Tribal

Gaming Compact [Doc. No. 80-2] at 1. Assuming without deciding that these extension

agreements are effective, as asserted by Movants with support from Defendants (see

Counterclaims [Doc. No. 15], ¶ 48), the termination or automatic renewal date of Movants’

compacts has changed. Perhaps for this reason, Movants’ proposed complaints do not seek

a declaration that the compacts automatically renewed January 1, 2020. See, e.g., Kialegee

Tribal Town Compl. [Doc. No. 59-1] at 7 (concluding “the Court should issue a declaratory

judgment regarding the status of the gaming Compact, which may have automatically

renewed on January 1, 2020”). Accordingly, the Court finds that Movants’ claims present

issues of law and fact that are different from the ones presented in the existing case.

       Further, permitting Movants to intervene would inject into this case declaratory

claims that would not serve a useful purpose in clarifying the legal relations at issue.

                                              5
Movants do not propose to present concrete issues for decision; they merely advance an

inchoate basis for joining the case. Movants’ underlying motivation is revealed by

arguments in their reply briefs that they have a right to participate, or at least an interest in

participating, in a nonjudicial proceeding associated with the case. Movants contend they

“should be permitted to intervene at least for the purpose of taking part in the mediation”

ordered by the Court. See Kialegee Tribal Town’s Reply Br. [Doc. No. 80] at 8; United

Keetoowah Band of Cherokee Indians Reply Br. [Doc. No. 81] at 8. The Court finds that

Movants seek to use the declaratory judgment remedy for procedural fencing rather than

to settle a legal controversy with Governor Stitt.

       For these reasons, the Court finds that Movants’ intervention in this case is neither

necessary nor appropriate. To the extent Movants truly wish to know whether the model

compacts automatically renewed January 1, 2020, their interests are adequately protected

by Plaintiffs and Intervenors. To the extent Movants simply want access to the mediation

proceeding, their interests are not ones that Rule 24(b) is designed to protect.

       IT IS THEREFORE ORDERED that the Motion of the United Keetoowah Band of

Cherokee Indians in Oklahoma to Intervene [Doc. No. 56] and the Motion of the Kialegee

Tribal Town to Intervene [Doc. No. 59] are DENIED.

       IT IS SO ORDERED this 27th day of February, 2020.




                                               6
